Per Curiam.

The court was without authority to award damages to the plaintiff in view of the verdict by the jury. The interests of justice, however, will be served by a new trial in view of the improper remarks of defendant’s counsel wherein he injected the issue of insurance and the effect of actions on liability insurance rates. (Wood v. New York State Elec. & Gas Corp., 257 App. Div. 172, affd. 281 N. Y. 797.)
*435The judgment should be unanimously reversed on the law and facts and new trial granted, with costs to defendant to abide the event.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.